Writ of habeas corpus in the nature of an application for bail reduction upon Westchester County indictment No. 12-0698 and superior court information No. 08-1262.
Adjudged that the writ is sustained, without costs or disbursements, bail on Westchester County indictment No. 12-0698 is granted in the sum of $25,000, and bail on superior court information No. 08-1262 is granted in the sum of $25,000, for a total sum of $50,000, which may be posted in the form of an insurance company bail bond in that sum or by depositing the sum of $50,000 as a cash bail alternative, on condition that the defendant surrender any and all passports he may have to the Office of the District Attorney of Westchester County and shall not apply for any new or replacement passports; and it is further,
Ordered that upon receipt of a copy of this decision, order and judgment together with proof that the defendant has (1) given *638an insurance company bail bond in the amount of $50,000 or has deposited the sum of $50,000 as a cash bail alternative, and (2) surrendered any and all passports to the Office of the District Attorney, Westchester County, the Warden of the facility at which the defendant is incarcerated, or his or her agent, is directed to immediately release the defendant. Angiolillo, J.P., Dickerson, Belen, Hall and Lott, JJ., concur.